DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 7-1-2021 Non-Final Rejection filed 8-6-2021.

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Amendment

4.	Acknowledgment is made of the amendments to the title, claims 11, 13, 16, 18-20, 22, 24 the cancellation of claims 15, 17 and addition of new claims 25-33 in the response filed 8-6-2021.

Allowable Subject Matter

5.	Claims 11-14, 16, 18-33 are allowed.


The following is an examiner’s statement of reasons for allowance: The cited prior art does not anticipate nor render obvious a pressure sensor transmitter that comprises a fluid-pressure transmitter that includes a solid body, and at least one of the following three features (a)-(c):(a) the solid body is fluid-pervious and is at least one of porous and spongy; (b) the solid body is hydrophobic; and (c) the solid body is lipophilic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856